IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NOS. WR-77,223-01 AND WR-77,223-02


EX PARTE GARRY LEO MOORE, Applicant





ON APPLICATIONS FOR WRITS OF HABEAS CORPUS
CAUSE NOS. 15,754 AND 15,874
IN THE 115TH DISTRICT COURT FROM UPSHER COUNTY 


 Per curiam.

 
O R D E R


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure,
the clerk of the trial court transmitted to this Court these applications for writs of habeas
corpus. Ex parte Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was
convicted of possessing cocaine and felony theft and was sentenced to imprisonment for two
years on each charge. 
	On January 30, 2012, the trial court entered an order to resolve factual issues in each
habeas case. These applications are therefore remanded to Upsher County to allow the trial 

2
court to complete its evidentiary investigation and enter findings of fact.
 This application will be held in abeyance until the trial court has resolved the fact
issues. The issues shall be resolved within 90 days of this order. If any continuances are
granted, a copy of the order granting the continuance shall be sent to this Court. A
supplemental transcript containing all affidavits and interrogatories or the transcription of the
court reporter's notes from any hearing or deposition, along with the trial court's
supplemental findings of fact and conclusions of law, shall be returned to this Court within
120 days of the date of this order. Any extensions of time shall be obtained from this Court. 

Filed: March 7, 2012
Do not publish